TRANSFER AGENCY AND SERVICE AGREEMENT between T. ROWE PRICE SERVICES, INC. and THE T. ROWE PRICE FUNDS TABLE OF CONTENTS Page Article A Terms of Appointment 2 Article B Duties of Price Services 3 1. Services 3 2. Agreements with Intermediaries 3 3. Anti-Money Laundering Program 5 Article C Fees and Expenses 6 Article D Representations and Warranties of the Price Services 6 Article E Representations and Warranties of the Fund 6 Article F Standard of Care/Indemnification 7 Article G Dual Interests 9 Article H Documentation 10 Article I Recordkeeping/Confidentiality 11 Article J Compliance with Governmental Rules and Regulations 12 Article K Ownership of Software and Related Material 12 Article L Quality Service Standards 12 Article M As of Transactions 13 Article N Term and Termination of Agreement 16 Article O Notice 17 Article P Assignment 17 Article Q Amendment/Interpretive Provisions 17 Article R Further Assurances 17 Article S Maryland Law to Apply 17 Article T Merger of Agreement 18 Article U Counterparts 18 Article V The Parties 18 Article W Directors, Trustees, Shareholders and Massachusetts Business Trust 18 Article X Captions 19 SCHEDULE 1 APPENDIX A TRANSFER AGENCY AND SERVICE AGREEMENT AGREEMENT made as of the first day of January, 2011, by and between T. ROWE PRICE SERVICES, INC., a Maryland corporation having its principal office and place of business at 100 East Pratt Street, Baltimore, Maryland 21202 (“Price Services”), and EACH FUND WHICH IS LISTED ON APPENDIXA (as such Appendix may be amended from time to time) and which evidences its agreement to be bound hereby by executing a copy of this Agreement (each such Fund individually hereinafter referred to as “the Fund,” whose definition may be found in Article V); WHEREAS, the Fund desires to appoint Price Services as its transfer agent, dividend disbursing agent and agent in connection with certain other activities and Price Services desires to accept such appointment; WHEREAS, Price Services represents that it is registered with the Securities and Exchange Commission as a Transfer Agent under Section 17A of the Securities Exchange Act of 1934 (“’34 Act”) and will notify each Fund promptly if such registration is revoked or if any proceeding is commenced before the Securities and Exchange Commission which may lead to such revocation; WHEREAS, Price Services has the capability of providing shareholder services on behalf of the Funds for the accounts of shareholders in the Funds; WHEREAS, certain of the Funds are underlying investment options of portfolios of College Savings Programs (“529 Plans”) and Price Services has the capability of providing services, on behalf of the Funds, for the accounts of individuals participating in these 529 Plans; and WHEREAS, certain of the Funds are named investment options under various retirement plans including, but not limited to, individual retirement accounts, Sep‑IRA’s, SIMPLE plans, deferred compensation plans, 403(b) plans, and profit sharing, thrift, and money purchase pension plans for self-employed individuals, individual 401(k)s and professional partnerships and corporations (collectively referred to as “Retirement Plans”) and Price Services has the capability of providing services, on behalf of the Funds, for the accounts of shareholders (“Participants”) participating in these Retirement Plans (“Retirement Accounts”). NOW, THEREFORE, in consideration of the mutual covenants herein contained, the parties hereto agree as follows: A. Terms of Appointment Subject to the terms and conditions set forth in this Agreement, the Fund hereby employs and appoints Price Services to act, and Price Services agrees to act, as the Fund’s transfer agent, dividend disbursing agent and agent in connection with the Fund’s authorized and issued shares of its common stock or shares of beneficial interest (all such stock and shares to be referred to as “Shares”) and provide services to shareholders of the Fund (“Shareholders”) and beneficial Shareholders as agreed to by the parties. The parties to the Agreement hereby acknowledge that from time to time, Price
